DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-10 are currently pending and addressed below.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference characters "36" and "42" have both been used to designate the back surface of panel 12 (para. 0050, line 6, and para. 0052, line 2);
 reference characters "46" and "43" have both been used to designate a region congruent with and laminated onto the memento (para. 0052, line 5, and para. 0053, line 6);
reference characters "96" and "98" have both been used to designate a removable sticker (para. 0056, line 8, and para. 0056, line 12);
reference characters "204" and "104" have both been used to designate a sheet (para. 0062, line 1, and para. 0063, line 8);
reference characters "210" and "110" have both been used to designate a hinge (para. 0062, line 2, and para. 0063, line 9);
reference characters "280" and "282" have both been used to designate a decorative element (para. 0065, line 1, and para. 0066, line 3);
reference characters "340" and "342" have both been used to designate a greeting card (para. 0069, line 1, and para. 0069, line 5);
In Fig. 34, reference characters “344” and “345” have both been used to designate the front panels and the mementos. The mementos should be have the reference characters “354” and “355” according to the specification (para. 0070, line 1).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“160” in relation to Fig. 20 (para. 0059, line 4);
“180” in relation to Fig. 21 (para. 0060, line 7);
“182” in relation to Fig. 21 (para. 0060, line 7);
“184” in relation to Fig. 21 (para. 0060 line 8);
“115” in relation to Fig. 22-25 (para. 0062, line 8);
“108” and “16” in relation to Fig. 22-25 (para. 0063, line 9);
“308” and “310” in relation to Fig. 33 (para. 0068, lines 8-9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: claim 1 recites the limitation “wherein the entire sheet of flexible material is adhered to the first and second panel except at the location of the image” in lines 9-10. This lacks antecedent basis because the specification states that the sheet of flexible material is coextensive with and attached to the surfaces of the front and back panels (para. 0062, lines 1-6, and para. 0064, lines 2-5) and that the image is on the sheet of flexible material attached to the inner surface of the back panel (para. 0063, lines 1-4, and para. 0065, lines 5-6); however, the specification does not disclose that the flexible sheet is not adhered to the panels at the location of the image.
The disclosure is objected to because of the following informalities:
In para. 0064, line 9, “the panels 262 in 264” should read “the panels 262 and 264”.
In para. 0066, line 4, “arranged in the closed configuration shown in Figure 31” should read “arranged in the closed configuration shown in Figure 29”. Fig. 29 is the only drawing that shows the closed configuration of the embodiment of Fig. 26-32 (para. 0064, line 9, and Brief Description of the Drawings).
In para. 0070, line 7, “Momento 354” should read “memento 354”.
Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims duplicate 5, duplicate 6, 7, 8 have been renumbered as 7, 8, 9, 10, respectively. Claim 8 (previously duplicate claim 6) is interpreted to depend from claim 7 (previously duplicate claim 5). Claim 9 (previously claim 7) is interpreted to depend from claim 8 (previously duplicate claim 6).
Claim 1-2, 4, 7, 9-10 are objected to because of the following informalities:
In claim 1, line 7, “flexible sheet” should read “sheet of flexible material” for consistency.
In claim 2, line 1, “flexible sheet” should read “sheet of flexible material” for consistency.
In claim 4, lines 1-2, “the sheet of flexible sheet” should read “the sheet of flexible material”.
In claim 7, lines 2 and 4, “flexible sheet” should read “sheet of flexible material” for consistency.
In claim 9, line 1, “flexible sheet” should read “sheet of flexible material” for consistency.
In claim 10, line 1, “flexible sheet” should read “sheet of flexible material” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms “flexible” in claims 1-4, 7, and 9-10 are relative terms which render the claims indefinite. “Flexible” is a relative term, particularly since virtually anything will flex if enough pressure is applied to it. Fredman v. Harris Hub Co. Inc. (DC NIII) 163 USPQ 397. Examiner suggests adding comparison between the claimed elements to define the flexibility of the sheet.
	Claims 5-6 and 8 are also indefinite by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 fails to further limit the subject matter because the limitation “an image on the flexible sheet coextensive with the memento and viewable when the memento is removed” is merely restating the same limitation already presented in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), hereinafter Ichikawa, in view of Sanford (US 3798806 A), hereinafter Sanford, and Eisen (US 2844901 A), hereinafter Eisen.
Claim 1, Ichikawa teaches a greeting card having an integrated memento (Fig. 1 shows a greeting card 2 having an integrated memento 1) comprising:
a first panel having a continuous cutline defining a removable memento and defining an opening in the first panel when the memento is removed (Fig. 1-2 show a first panel 3 having a continuous cutline 4 defining a removable memento and defining an opening when the memento is removed);
a second panel (Fig. 1-2 show a second panel 6);
and, wherein the removable memento has one or more through holes, through which a ribbon may be inserted (Fig. 1-2 show through holes 5 capable of having a ribbon inserted).
Ichikawa fails to a sheet of flexible material. However, Sanford discloses a sheet of flexible material extending over both the first and second panels and forming a folding hinge between the first and second panels (Fig. 1-2 and 5-6 show a sheet of flexible material 2 extending over the first and second panels 24, 28 and forming a hinge between the two panels).
Ichikawa and Sanford are both considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. greeting cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa to incorporate the teachings of Sanford to add a sheet of flexible material in between the front and back panels because this provides inner support to the outer panels.
Neither Ichikawa nor Sanford disclose an image viewable when the memento is removed. However, Eisen teaches an image on the flexible sheet coextensive with the memento and viewable when the memento is removed (Fig. 1-2 show an image 27 coextensive with removable memento 11 and viewable when memento 11 is removed; col. 2, line 16-20 discloses image 27 is printed on paper, which is flexible);
wherein the entire sheet of flexible material is adhered to the first and second panel except at the location of the image (Fig. 1-2 show the image 27 is not adhered to the other panels; col. 2, lines 25-33).
Ichikawa, Sanford, and Eisen are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Sanford to incorporate the teachings of Eisen to add an image on the flexible sheet coextensive with the memento and can be viewed when the memento is removed because this “adds a pleasing element of surprise which is quite intriguing” that can be enjoyed by the recipient (Eisen, col. 1, lines 38-39). Additionally, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Alexander to incorporate the teachings of Eisen to adhere the flexible material to the front and back panels except at the location of the image because this prevents unwanted side-effects, such as warping or bubbling at the image location, which can happen when using adhesives.
Claim 2, Eisen teaches an image on the flexible sheet coextensive with the memento and viewable when the memento is removed (Fig. 1-2 show an image 27 coextensive with removable memento 11 and viewable when memento 11 is removed; col. 2, line 16-20 discloses image 27 is printed on paper, which is flexible).
Claim 7 (previously duplicate claim 5), Ichikawa as modified teaches wherein the folding hinge is capable of folding from 0° to 360° such that the card may translate from a first folded position wherein the flexible sheet is between the first and second panel to a second folded position wherein the first and second panels lie flush against each other between the folded flexible sheet (the modified Ichikawa card is capable of folding from 0° to 360° where the first folded position has the flexible sheet between the first and second panels and where the second folded position has the first and second panels lying flush against each other).
Claim 8 (previously duplicate claim 6), Sanford teaches wherein the second panel includes a raised decorative element on the second panel sized to fit within the opening of the first panel when the greeting card is translated into the second folded position (Fig. 1 shows a raised decorative element 8 sized to fit within an opening 10 when the card is folded as shown in Fig. 5-6).
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Ichikawa-Sanford-Eisen card to incorporate the teachings of Sanford to add a raised decorative element on the second panel that is able to fit in the opening left behind by the memento because the raised decorative element adds another exciting visual feature.
	Ichikawa’s memento is not the same size and shape as Sanford’s opening. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04. Additionally, the court has held that the configuration of the claimed memento was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed memento was significant. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the size and shape of the raised decorative element of Sanford to fit in the opening of Ichikawa because having a raised decorative element in the card, especially after the memento has been removed, still provides a visual feature.	

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), and Eisen (US 2844901 A) as applied to claims 2 and 8 above, and further in view of Shea (US 20040079006 A1), hereinafter Shea.
	Claim 3, neither Ichikawa, Sanford, nor Eisen disclose a perforated line around the image on the sheet of flexible material. However, Shea teaches wherein the sheet of flexible material is perforated such that the image may be removed (Fig. 7 shows a flexible sheet 512 having perforations so that an image 522 can be removed).
	Ichikawa, Sanford, Eisen, and Shea are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Sanford and Eisen to incorporate the teachings of Shea to add a perforated line around the image on the sheet of flexible material because this allows the image to be removed and attached to another object (Shea, para. 0035, lines 4-6).
	 Shea fails to disclose that the sheet of flexible material is perforated along a line coextensive with the cutline defining the memento. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Sanford and Eisen to incorporate the teachings of Shea to make the perforated line around the image coextensive with the cutline defining the memento because this preserves the indicia on the other parts of the surface of the card.
	Claim 4, Ichikawa as modified teaches wherein the first panel and second panel are coextensive (Ichikawa, Fig. 1-3 show the first and second panels are coextensive) and the sheet of flexible sheet is between the first and second panel when the greeting card is in a folded position (Sanford, Fig. 2, 5-6 show the flexible panel 2 between the first and second panels when the greeting card is folded).
Claim 9 (previously mis-numbered claim 7), Shea teaches wherein the flexible sheet has a perforated line defining a removable element (Fig. 7 shows a flexible sheet 512 having a perforated line so defining a removable element 514).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Sanford and Eisen to incorporate the teachings of Shea to add a perforated line around the image on the sheet of flexible material, i.e. around the opening left behind by the memento and on portion 10B in Sanford’s Fig. 1, for the same reason as claim 3 above.
Shea fails to disclose that the perforated line is coextensive with the cutline defining the memento such that the image may be removed. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Sanford and Eisen to incorporate the teachings of Shea to make the perforated line around the image coextensive with the cutline defining the memento for the same reason given in claim 3 above.
	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), Eisen (US 2844901 A), and Shea (US 20040079006 A1) as applied to claim 4 above, and further in view of Donnelly (US 20050160638 A), hereinafter Donnelly.
	Claim 5, neither Ichikawa, Sanford, Eisen, nor Shea disclose a rectangular removable memento. However, Donnelly teaches wherein the memento is rectangular and configured to function as a mailable postcard (Fig. 1-4 show a rectangular memento 10 which can function as a mailable postcard).
	Ichikawa, Sanford, Eisen, Shea, and Donnelly are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Sanford, Eisen, and Shea to incorporate the teachings of Donnelly to make the memento rectangular that can function as a mailable postcard because this allows the greeting card recipient to regift the memento and send it to someone else.
	Claim 6, Sanford teaches wherein the folding hinge is capable of folding from 0° to 180° (The flexible sheet 2 shown in Fig. 1-2, 5-6 forming the folding hinge is capable of folding from 0° to 180°).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), Eisen (US 2844901 A), and Shea (US 20040079006 A1) as applied to claim 9 above, and further in view of Feuer (US 4200222 A), hereinafter Feuer.
	Claim 10 (previously mis-numbered claim 8), neither Ichikawa, Sanford, Eisen, nor Shea disclose a flexible sheet attached to the memento. However, Feuer teaches wherein the removable element of the flexible sheet is adhered to the removable memento and retains the memento within the opening of the first panel (Fig. 2-3 show a flexible sheet 28 attached to the memento 20 and keeps the memento within the opening ). 
Ichikawa, Sanford, Eisen, Shea, and Feuer are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa in view of Sanford, Eisen, and Shea to incorporate the teachings of Feuer to attach the flexible sheet with the image, i.e. portion 10B in Sanford, to the memento, i.e. the memento discussed in claim 6 above, because this allows for both sides of the memento to contain indicia which is desirable especially when the memento is hung.
Ichikawa as modified teaches the removable element of the flexible sheet is removed by tearing along the perforated line (i.e. the perforated line of Shea shown in Fig. 7 that is used to modify portion 10B of Sanford; and portion 10B is attached to the memento and is removable with the memento as modified by Feuer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckett (US 20110016757 A1) discloses a greetings card with a front panel, a back panel, a sheet in between the front and back panels, and display pieces retained in cavities on the front panel.
Schlier (US 6413617 B1) discloses a card with a front panel, a back panel, a cutout on the front panel coextensive with a memento.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631